Stephens, J.
1. A municipality is not liable fox a tortious injury resulting from tlie acts of its servants or officers while engaged in the performance of their governmental duties. The maintenance and operation, by a municipality, of a fire department for the purpose of preventing and extinguishing fires being a governmental duty, the municipality is not liable in damages to a bystander upon one of its sidewalks, who was knocked down and hurt by a hose-reel which was being operated by firemen of the municipality while engaged in an attempt to extinguish a fire. See, in this connection: Love v. City of Atlanta, 95 Ga. 129 (22 S. E. 29, 51 Am. St. R. 64) ; Watson v. City of Atlanta, 136 Ga. 370 (71 S. E. 664) ; Rogers v. City of Atlanta, 143 Ga. 153 (84 S. E. 555). The above ruling is clearly distinguishable from that in City Council of Augusta v. Cleveland, 148 Ga. 734 (98 S. E. 345), where it was held, that, where the employees of a city in the exercise of a governmental function left a dangerous obstruction in the sidewalk, the city was nevertheless liable to one not chargeable with negligence who was injured thereby, since it was the duty of the city to maintain and keep its sidewalks safe and free from dangerous obstructions.
2. The petition failed to allege a cause of action, and was properly dismissed on demurrer.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.